Citation Nr: 1618739	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-23 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for service-connected psychiatric disability.

2.  Entitlement to a higher rating in excess of 10 percent for right distal great toe amputation.

3.  Entitlement to a higher rating in excess of 10 percent for left distal great toe amputation.

4.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977, during the Vietnam Era.  He also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of various rating decisions by the Department of Veterans Affairs (VA).

The appeal was transferred from the Columbia, South Carolina Regional Office to Washington, DC.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in order to afford the Veteran a VA examination addressing the issue of TDIU.  The Board finds this examination necessary in order to seek additional evidence regarding the functional impairment caused by the service-connected disabilities.  The Board finds that the adjudication of the other claims in appellate status should be deferred as this evidence of functional impairment is likely relevant and pertinent to the issues of higher ratings for the service-connected psychiatric disability and the increased ratings for the service-connected great toes.

To ensure completeness of the record, the RO should obtain all outstanding VA treatment records and any private records.


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain updated VA treatment records.  

2.  Make arrangements to obtain the information necessary from the Veteran to obtain any private treatment records not already associated with the claims file.

3.  After completing directives #1-#2, schedule the Veteran for a VA examination(s) by an appropriate examiner(s) in order to address the functional impairment caused by the service-connected disabilities.   

Specifically, the VA examiner is directed to provide a medical opinion s addressing the types of employment the Veteran would be able to complete considering the service-connected psychiatric disability and the service-connected disability of the great toes.   The examiner should discuss in detail the functional impairment on Veteran's ability to maintain substantially gainful employment caused by the service-connected psychiatric disability and the disabilities of the great toes.

A complete medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat his disabilities must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  All necessary studies and tests shall be conducted.  

4.  Next, review the medical examination reports obtained to ensure that the remand directives have been accomplished, conduct any additional development deemed necessary, and return the case to the examiner if all questions posed are not answered.

5.  Finally, readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

